Exhibit (19) [EUROPEAN PATENT OFFICE LOGO] [BAR CODE] (11)EP 1 (12)EUROPEAN PATENT SPECIFICATION (45) Date of publication and mention (51) Int Cl.: of the grant of the patent: A61K 31/485 (2006.01) A61P 25/30 (2006.01) 13.08.2008 Bulletin 2008/33 A61P 3/04 (2006.01) (21)Application number: 06396001.7 (22)Date of filing: 10.01.2006 (54) Use of naloxone for treating eating disorders Verwendung von Naloxon zur Behandlung von Essstörungen Utilisation de Naloxone pour traiter les troubles alimentaires (84) Designated Contracting States: AT
